Citation Nr: 0416214	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for a psychiatric disorder.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran indicated that he wanted to have a 
hearing before the Board at its Central Office in Washington, 
D.C.  A hearing was scheduled for June 2004; however, the 
veteran has submitted a statement, indicating that he cannot 
attend the hearing.  Thus, the Board finds that there is no 
Board hearing request pending at this time.


FINDINGS OF FACT

1.  Service connection was denied for a psychiatric disorder 
in a September 1992 Board decision.  That decision is final.

2.  A petition to reopen the claim for service connection for 
a psychiatric disorder was denied in a November 1999 rating 
decision.  The veteran was notified of this decision and of 
his appeal rights at that time and did not appeal the 
decision.  

3.  The evidence received since the November 1999 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a psychiatric 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1992 Board decision, which denied service 
connection for a psychiatric disorder, and the November 1999 
rating decision, which reopened the claim for service 
connection for a psychiatric disorder and denied it on the 
merits, are final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1100, 20.1103 (2003).

2.  The evidence received since the November 1999 rating 
decision, which denied reopening the claim for service 
connection for a psychiatric disorder, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for (1) whether new and material evidence had been 
received to reopen the petition to reopen the claim for 
service connection for a psychiatric disorder by means of the 
January 2002 letter and the discussions in the June 2002 
rating decision, the January 2003 statement of the case, and 
the January 2004 supplemental statement of the case.  In the 
January 2002 letter, the RO told the veteran that to 
establish service connection for a disability, the evidence 
must show three things: (1) a disease or injury that was 
incurred or made worse during service; (2) a current 
disability; and (3) a relationship between the current 
disability and service.  The RO noted that service connection 
for a psychiatric had been denied previously and that for his 
claim to be reconsidered, he would need to submit "new and 
material evidence."  It stated that the evidence must be new 
in that it had not been submitted previously and that it must 
also be material in that it must bear directly and 
substantially upon the issue for consideration.  

In the rating decision, the statement of the case, and the 
supplemental statement of the case, the RO acknowledged that 
the veteran had been diagnosed with a personality disorder 
while in service, but that such was not a disability for 
which service connection could be granted.  It concluded that 
the veteran's petition could not be reopened because none of 
the additional evidence submitted by the veteran had provided 
a nexus between the current psychiatric disorder and service.  
Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the January 2002 letter, the RO informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to support his claim, such as medical 
records, employment records, or records from other federal 
agencies.  It added that the veteran must inform VA about 
these records so that it could request them from the person 
or agency who had them, but it noted that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence.  Additionally, the RO told the veteran 
he should provide a list of each person or agency who had 
records that could support his claim.  It noted that if these 
records were from a private facility or physician that the 
veteran should complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, and 
that VA would request those records for him. 

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when the veteran filed his original claim for 
compensation in 1990.  Medical records from the VA Central 
Texas Veterans Health Care System, dated from 1999 to 2001, 
have been associated with the claims file.  The veteran had 
provided VA with a VA form 21-4142 for it to obtain private 
medical records from "MHMR."  In January 2002, the RO 
submitted a request to that facility for the veteran's 
treatment records.  In April 2002, the RO sent the private 
facility a follow-up letter, asking for the records again.  
Also at that time, the RO informed the veteran that it had 
not received the records from "MHMR" and told him that he 
could assist by obtaining the records himself.  This is in 
keeping with the statute and the regulation.  

Although an examination was not conducted, the Board finds 
that VA was not under an obligation to have the veteran 
examined, as the veteran has not brought forth new and 
material evidence to reopen the claim for service connection 
for a psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This has occurred in 
this case, as the letter was issued in January 2002 and the 
rating decision was issued in June 2002.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2002 letter that was 
provided to the veteran does not contain the "fourth 
element" verbatim, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
January 2002 letter, the RO stated, "[T]ell us about any 
additional information or evidence that you want us to try to 
get for you."  Further, in the January 2003 statement of the 
case, the RO provided him with the fourth element by 
including the provisions of 38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Pursuant to 38 U.S.C.A. §§ 7104(b), 7105(c), a decision by 
both the Board and the RO may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  When determining 
whether the veteran has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in July 
2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the September 1992 Board decision, the 
evidence of record consisted of service medical records and 
the veteran's application for benefits.  The service medical 
records showed that the veteran had been diagnosed with 
obsessive-compulsive personality.  In the Board decision, it 
noted that the veteran had been diagnosed with a personality 
disorder in service, which was not considered to be a disease 
or injury within the meaning of applicable legislation and 
denied the claim for service connection.  That decision is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

At the time of the November 1999 rating decision, the 
additional evidence associated with the claims filed showed 
that the veteran had been diagnosed with major depressive 
disorder and alcohol dependence.  Based on this evidence, the 
RO reopened the claim for service connection for a 
psychiatric disorder and denied it on the merits.  The RO 
stated that there was no medical evidence that the post 
service diagnosis of major depressive disorder was related to 
the veteran's service, to include the diagnosis of obsessive-
compulsive disorder.  The veteran did not appeal the rating 
decision, and it became final one year later.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The additional evidence received since the November 1999 
rating decision consists of VA medical records showing that 
the veteran has been diagnosed with depression, 
schizoaffective alcohol dependence, cannabis dependence, 
organic brain syndrome, and generalized anxiety disorder.   

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the November 1999 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disorder.  See 38 C.F.R. § 3.156(a).  At the time of the 
November 1999 rating decision, the evidence of record showed 
that the veteran had been diagnosed with a personality 
disorder in service and had a post service psychiatric 
disorder, first shown in 1999, but there was no competent 
evidence of a nexus between the post service psychiatric 
disorder and service, to include the personality disorder.

The additional evidence associated with the veteran's current 
petition to reopen the claim does not provide any basis to 
reopen the claim.  The VA medical records only further 
confirm a fact that was already of record previously-that 
the veteran has a psychiatric disorder, variously diagnosed.  
Thus, these additional records associated with the claims 
file are cumulative and redundant of that which was of record 
at the time of the November 1999 rating decision and cannot 
constitute new and material evidence to reopen the claim for 
service connection for a psychiatric disorder.  See id.  This 
additional evidence does not cure the defect of a lack of 
competent evidence of a nexus between the post service 
diagnoses of psychiatric disorders and service.  

While the veteran asserts that his psychiatric disorder began 
in service, he made those same arguments at the times of the 
prior Board and RO rating decision and would not establish a 
basis to reopen the claim.  See id.; see also Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Specifically, they are 
also cumulative and redundant of that which was of record at 
the time of the November 1999 determination.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
November 1999 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disorder 
and, thus, cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  Accordingly, the petition to reopen 
such claim is denied.


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



